DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to non-provisional patent application filed on July 19, 2022. Claims 1-23 are currently pending and have been examined.

Claim Interpretation - Intended Use
Claim 1 recites the following limitation: “when received by the crafting smart contract from a respective user account on a distributed ledger, trigger the awarding of a crafted NFT of a different type from the one or more types of NFTs defined in the respective crafting recipe to the respective user account on the distributed ledger”. The limitation “trigger …” refer to a future action and an intended use of the functional language “when received …”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

Claim 1 recites the following limitation: “when the specified type of NFT were pre-minted, randomly selecting, by the crafting smart contract, a crafted NFT from a set of pre-minted NFTs of the specified type”. The limitation “randomly selecting …” refer to a future action and an intended use of the functional language “when the specified type of NFT were pre-minted”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

Claim 1 recites the following limitation: “when the specified type of NFT were not pre-minted, minting, by the crafting smart contract, the crafted NFT”. The limitation “minting …” refer to a future action and an intended use of the functional language “when the specified type of NFT were not pre-minted”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

Claim 23 recites the following limitation: “when the crafted NFT is pre-minted, the method further includes updating a probability associated with specified type of the crafted NFT in the crafting recipe corresponding to the specified type”. The limitation “updating a probability …” refer to a future action and an intended use of the functional language “when the crafted NFT is pre-minted”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-22 of copending Application No. 17/867,921 (Quigley). Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 1, 14, 15 and 23 in the instant application are substantially similar to limitations found in claims 1, 14 and 15 of the copending application. Claims 2-13 and 16-22 of the instant application are duplicated in claims 2-13 and 17-23 the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-23 of copending Application No. 17/865,866 (Quigley). Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claim 1, 15 and 23 in the instant application is substantially similar to limitations found in claims 1, 15 and 16 of the copending application. Claims 2-14 and 16-22 of the instant application are duplicated in claims 2-14 and 17-23 of the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-23 are directed to a process.

Claim 1 is directed to the abstract idea of digital asset management in fundamental economic principles or practices and commercial or legal interactions subgroupings within certain methods of organizing human activity grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “maintaining, …, …. that stores NFTs belonging to a specific collection of NFTs and … that corresponds to the specific collection of NFTs …”, “executing, …, …, wherein … includes a plurality of different crafting recipes that each respectively define a combination of one or more types of NFTs and an amount of each of the one or more types of NFTs that, when received by … from a respective user account on …, trigger the awarding of a crafted NFT of a different type from the one or more types of NFTs defined in the respective crafting recipe to the respective user account on …”, “receiving, …, a crafting request from … associated with a user, the crafting request indicating a set of owned NFTs that are owned by the user, …”, “determining, …, a crafting recipe of the plurality of different crafting recipes that is implicated by the set of owned NFTs indicated in the crafting request”, “determining, …, a specified type of NFT based on the crafting recipe corresponding to the set of owned NFTs”, “when the specified type of NFT were pre-minted, randomly selecting, …, a crafted NFT from a set of pre-minted NFTs of the specified type”, “when the specified type of NFT were not pre-minted, minting, …, the crafted NFT”, “assigning, …, the crafted NFT to a user account of the user on …”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as node device(s), crafting smart contract, distributed ledger, user device, represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of digital asset management. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concepts of digital asset management using computer technology (e.g. a central processing unit, see specification as filed, ¶ 687). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f), & (h)).

As per dependent claims 2-23, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-23 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claim 1 recites the following limitations “receiving, by the crafting smart contract, a crafting request …”, “determining, by the crafting smart contract, a crafting recipe …”, “determining, by the crafting smart contract, a specified type of NFT …”, “when the specified type of NFT were pre-minted, randomly selecting, by the crafting smart contract, a crafted NFT …”, “when the specified type of NFT were not pre-minted, minting, by the smart contract, the crated NFT”, “assigning, by the crafting smart contract, the crafted NFT …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 1 recites receiving, determining, crafting and assigning by the crafting smart contract. However, Applicant’s specification fails to disclose how the smart contract is receiving, determining, randomly selecting, minting and assigning (i.e. what hardware structure/entity performs the actions).The specification does not provide support for what entity performs the actions. ¶ 247 of the specification as filed states “The ledger management system 104 may effectuate the transaction by assigning a token” without stating what entity performs the actions associated with the smart contract. Therefore, one of ordinary skill would not know how the Applicant intended the function of the smart contract performs receiving, determining, randomly selecting, minting and assigning is performed.

Claims 2-23 are also rejected 35 USC 112(a) for being dependent on the rejected independent claims 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 14, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsagkarakis, George, "The Six Dragons Reveal Mind-Blowing Crafting on The Blockchain", egamers.io, https://egamers.io/the-six-dragons-reveal-mind-blowing-crafting-on-the-blockchain/, November 15, 2019 (Tsagkarakis) in view of "Lessons from a Pioneer in the NFT Game Ecosystem: A Brave New World for Indie Dapp Devs", blocknative, https://www.blocknative.com/blog/gu-cards, October 1, 2019 (Blocknative).

As per claim 1, Tsagkarakis teaches,
maintaining, by a set of node devices, a distributed ledger that stores NFTs belonging to a specific collection of NFTs and a crafting smart contract that corresponds to the specific collection of NFTs (page 2 “crafting system that creates items on the blockchain”), wherein the collection of NFTs includes a plurality of different types of NFTs (page 3 “you have to own the recipe and some materials in order to craft an item … every craftable item has its own identity”), wherein at least one type of the NF Ts are pre-minted prior to a release of the NFT collection (page 3 “This new blockchain item goes straight to your in-game inventory as a new token with a unique ID and a supply of 1. As a result, every craftable item has its own identity”),
executing, by a set of node devices, the crafting smart contract (page 2 “crafting system that creates items on the blockchain”), wherein the crafting smart contract includes a plurality of different crafting recipes that each respectively define a combination of one or more types of NFTs and an amount of each of the one or more types of NFTs (page 3 “you have to own the recipe and some materials in order to craft an item”), 
receiving, by the crafting smart contract, a crafting request from a user device associated with a user (page 3 “transfer the blockchain materials to your Ethereum wallet”), the crafting request indicating a set of owned NFTs that are owned by the user (page 3 “own the recipe and some materials”), wherein each one of the set of owned NFTs is from the specific collection of NFTs and has a respective set of attributes that include a template identifier that indicates a type of the owned NFT and a token identifier that uniquely identifies the owned NFT (page 3 “every craftable item has its own identity”),
receiving, by the crafting smart contract, a crafting request from a user device associated with a user (page 3 “transfer the blockchain materials to your Ethereum wallet”), the crafting request indicating a set of owned NFTs that are owned by the user (page 3 “own the recipe and some materials”), wherein each one of the set of owned NFTs is from the specific collection of NFTs and has a respective set of attributes that include a template identifier that indicates a type of the owned NFT and a token identifier that uniquely identifies the owned NFT (page 3 “every craftable item has its own identity”),
determining, by the crafting smart contract, a crafting recipe of the plurality of different crafting recipes that is implicated by the set of owned NFTs (page 3 “own the recipe and some materials”), indicated in the crafting request (page 3 “transfer the blockchain materials”),
determining, by the crafting smart contract, a specified type of NFT based on the crafting recipe corresponding to the set of owned NFTs (page 3 “own the recipe and some materials … every craftable item has its own identity”)
assigning, by the crafting smart contract, the new unique NFT to a user account of the user on the distributed ledger (page 3 “Sync your blockchain wallet… This new blockchain item goes straight to your in-game inventory as a new token with a unique ID”),

Tsagkarakis does not explicitly teach, however, Blocknative teaches,
at least one other type of the NFTs are minted in response to unboxing requests to unbox a respective digital pack for a defined number of NFTs and crafting requests to award a higher-tiered NFT given a respective set of owned NFTs (page 3 “One of the most exciting features for the community was the multi-pack opener. If you are opening one or two packs, it can be a really fun and exciting process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blocknative in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and build cards improves NFT crafting by providing construction template.

As per the following limitations,
when received by the crafting smart contract from a respective user account on a distributed ledger, trigger the awarding of a crafted NFT of a different type from the one or more types of NFTs defined in the respective crafting recipe to the respective user account on the distributed ledger,
The limitation “trigger …” refers to a future action and an intended use of the functional language “when received …”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

when the specified type of NFT were pre-minted, randomly selecting, by the crafting smart contract, a crafted NFT from a set of pre-minted NFTs of the specified type,
The limitation “randomly selecting …” refer to a future action and an intended use of the functional language “when the specified type of NFT were pre-minted”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

when the specified type of NFT were not pre-minted, minting, by the crafting smart contract, the crafted NFT,
The limitation “minting …” refer to a future action and an intended use of the functional language “when the specified type of NFT were not pre-minted”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

As per claim 2, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1. Tsagkarakis also teaches,
verifying, by the crafting smart contract, that the set of owned NFTs are valid and owned by the user (page 3 “wait for the confirmation”).

As per claim 14, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1. Tsagkarakis teaches,
minting the crafted NFT includes instructing a minting smart contract to mint a new NFT of the specified type (page 3 “recipe and some materials in order to craft an item”, page 3 “unique ID”).

As per claim 16, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1. Tsagkarakis teaches,
assigning the new unique NFT to the user account of the user includes updating the ownership data of the new unique NFT to indicate that the new unique NFT is assigned to the user account of the user (page 3 “unique ID”).

As per claim 17, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1. Tsagkarakis teaches,
the crafting request is received from a digital wallet of the user that is executed by the user device (page 3 “Sync your blockchain wallet”).

As per claim 18, combination of Tsagkarakis and Blocknative teach all the limitations of claims 1 and 17. Tsagkarakis teaches,
the crafting request includes the set of owned NFTs (page 3 “you have to own the recipe and some materials”).

As per claim 19, combination of Tsagkarakis and Blocknative teach all the limitations of claims 1 and 17. Tsagkarakis teaches,
the crafting request includes token identifiers of each of the set of owned NFTs (page 3 “the blockchain materials”).

As per claim 20, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1. Tsagkarakis teaches,
the distributed ledger is a blockchain (page 2 “items on the blockchain”).

As per claim 21, combination of Tsagkarakis and Blocknative teach all the limitations of claims 1 and 20. Tsagkarakis teaches,
the node devices host the blockchain (page 2 “the blockchain”).

As per claim 22, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1. Tsagkarakis teaches,
at least one of the crafting recipes further requires one or more specific types of fungible tokens in addition to the defined combination of different types of NFTs (page 3 “own the recipe and some materials in order to craft an item”).

As per claim 23, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1.
As per the following limitation,
when the crafted NFT is pre-minted, the method further includes updating a probability associated with specified type of the crafted NFT in the crafting recipe corresponding to the specified type,
The limitation “updating a probability …” refer to a future action and an intended use of the functional language “when the crafted NFT is pre-minted”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

Claims 3, 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsagkarakis in view of Blocknative in further view of US 20200273048 A1 (Andon)

As per claim 3, combination of Tsagkarakis and Blocknative teach all the features of claims 1-2. 
Tsagkarakis does not explicitly teach, however Andon teaches,
determining the crafting recipe includes determining a type of each owned NFT in the set of NFTs and determining the crafting recipe corresponding to the type of each owned NFT and a quantity of each type of owned NFT (¶ 23 “the first asset set includes a distinct number of the first type of cryptographic digital assets, and the second asset set includes a distinct number of the second type of cryptographic digital assets”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Andon in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and including randomization features in NFT crafting improves NFT crafting by expanding range of available features within the progeny NFT.

As per claim 6, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1.
Tsagkarakis does not explicitly teach, however, Andon teaches,
the collection of NFTs are digital trading cards, wherein each digital trading card includes a digital asset and a set of attributes of the NFT (¶ 119 “a set of digital assets may take the form of, or may be used in a digital collectable card game (DCCG)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Andon in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and including randomization features in NFT crafting improves NFT crafting by expanding range of available features within the progeny NFT.

As per claim 7, combination of Tsagkarakis, Blocknative and Andon teach all the limitations of claims 1 and 6.
Tsagkarakis does not explicitly teach, however Blocknative teaches,
the collection of NFTs includes different types of build cards and different types of crafted cards (page 2 “build a card browser”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blocknative in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and build cards improves NFT crafting by providing construction template.

As per claim 8, combination of Tsagkarakis, Blocknative and Andon teach all the limitations of claims 1 and 6-7.
Tsagkarakis does not explicitly teach, however Blocknative teaches,
at least one of the plurality of crafting recipes defines a combination of build cards required to craft a specific type of crafted card (page 2 “built functionality to help with deck building”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blocknative in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and build cards improves NFT crafting by providing construction template.

As per claim 9, combination of Tsagkarakis, Blocknative and Andon teach all the limitations of claims 1 and 6-7.
Tsagkarakis does not explicitly teach, however Blocknative teaches,
the build cards are NFTs that are initially awarded to a respective user account in response to unboxing a respective digital pack corresponding to the NFT collection (page 3 “build decks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blocknative in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and build cards improves NFT crafting by providing construction template.

As per claim 10, combination of Tsagkarakis, Blocknative and Andon teach all the limitations of claims 1, 6-7 and 9.
Tsagkarakis does not explicitly teach, however Blocknative teaches,
each digital pack corresponding to the NFT collection is an NFT that is redeemable for a set number of NFTs (page 3 “GU.cards also lets players build decks, discover combos, buy packs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blocknative in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and build cards improves NFT crafting by providing construction template.

As per claim 11, combination of Tsagkarakis, Blocknative and Andon teach all the limitations of claims 1, 6-7 and 9-10.
Tsagkarakis does not explicitly teach, however Blocknative teaches,
each digital pack is redeemable only for build cards (page 3 “GU.cards also lets players build decks, discover combos, buy packs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blocknative in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and build cards improves NFT crafting by providing construction template.

As per claim 12, combination of Tsagkarakis, Blocknative and Andon teach all the limitations of claims 1 and 6-8.
Tsagkarakis does not explicitly teach, however Andon teaches,
the crafted cards include at least one type of NFT that is redeemable for a real-world item (¶ 122 “the digital asset data may simply be an indication of which card in the user's account was played”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Andon in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and including randomization features in NFT crafting improves NFT crafting by expanding range of available features within the progeny NFT.

As per claim 13, combination of Tsagkarakis, Blocknative and Andon teach all the limitations of claims 1 and 6-8.
Tsagkarakis does not explicitly teach, however Andon teaches,
the crafted cards include a type of NFT that is configured for integration into a video game, wherein the video game is configured to adjust one or more parameters of the video game in response to verifying that a player of the video game owns an NFT that is configured for integration into the video game (¶ 172 “the video game is a digital collectable card game, and wherein the virtual object is represented as a digital collectable card”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Andon in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and including randomization features in NFT crafting improves NFT crafting by expanding range of available features within the progeny NFT.

As per claim 15, combination of Tsagkarakis, Blocknative and Andon teach all the limitations of claim 1. 
Tsagkarakis does not explicitly teach, however, Anton teaches,
randomly selecting the crafted NFT includes generating a random number and selecting the crafted NFT from the set of pre-minted NFTs based on the random number (¶ 93-98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Andon in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and including randomization features in NFT crafting improves NFT crafting by expanding range of available features within the progeny NFT.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsagkarakis in view of Blocknative in further view of US 20210097508 A1 (Papanikolas).

As per claim 4, combination of Tsagkarakis and Blocknative teach all the limitations of claim 1.
Tsagkarakis does not explicitly teach, however, Papanikolas teaches,
burning, by the crafting smart contract, the set of owned NFT such that the owned NFTs are no longer owned by the user and are no longer transferrable (¶ 41 “burn tokens”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Papanikolas in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and burning tokens in the crafting process improves NFT crafting by removing the building tokens of the progeny NFT.

As per claim 5, combination of Tsagkarakis, Blocknative, Papanikolas teach all the limitations of claims 1 and 4.
Tsagkarakis does not explicitly teach, however Papanikolas teaches,
burning the set of NFTs comprises assigning each of the set of owned NFTs to a burner account on the distributed ledger (¶ 44 “creating the ownership database is to record all of the events regarding creation, transfer of ownership, and burning of NFTs on the Ethereum blockchain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Papanikolas in Tsagkarakis since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and burning tokens in the crafting process improves NFT crafting by removing the building tokens of the progeny NFT.

Conclusion
References, made of record but not cited, include:
US 20190299105 A1 (Knight) directed to converting digital assets in gaming platform,
US 11308487 B1 (Foster) directed to obtaining digital assets,
Hoogendoorn, Robert, "The Six Dragons NFT Extends to Crafting Simulator", PLAY TO EARN ONLINE, https://www.playtoearn.online/2021/01/11/the-six-dragons-nft-extends-to-crafting-simulator/, January 11, 2021 (Hoogendoorn).
Flynn, Brian, “Crafting New Value with Existing Tokens”, medium.com, https://medium.com/@brianubiquik/crafting-new-value-with-existing-tokens-de95fe838fea, June 6, 2018 (Flynn).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                


/EDWARD J BAIRD/Primary Examiner, Art Unit 3692